09/01/2022


 1
                                                                                       Case Number: DA 22-0400

 2

 3

 4
            IN THE SUPREME COURT OF THE STATE OF MONTANA
 5                    Supreme Court Cause No. DA 22-0400
 6
                                  **********
 7   IN RE THE MARRIAGE OF:              )
 8                                        )
     MICHELLE M. LARUE,                  )
 9                                       )
10             Petitioner and Appellee,  )
     and                                 )
11                                       )
12   BRANDON L. LARUE,                   )
                                         )
13             Respondent and Appellant. )
14                                       )
15                 ORDER WAIVING MANDATORY MEDIATION
16
           HAVING REVIEWED the Appellee’s Motion to Waive Mandatory
17

18   Mediation, and for good cause shown,
19         IT IS HEREBY ORDERED:
20
           This case is not subject to the mandatory mediation provision as required by
21

22   M. R. App. P. 7, and, therefore, the Order of Mediator Appointment and the
23
     requirement to mediate are hereby VACATED.
24
           ELECTRONICALLY SIGNED AND DATED BELOW.
25

26   cc: Rebecca Swandal
         Marybeth Sampsel
27

28
                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                               September 1 2022